        Case 4:20-cv-00027-BMM Document 24 Filed 06/05/20 Page 1 of 12



KURT R. MOSER
                                                                      FILED
Montana Special Assistant                                               JUN 0 5 2020
Attorney General                                                           U.S District Court
                                                                       District Of Montana
Montana Department of                                                     Great Fatfs
Environmental Quality
1520 E. 6**^Ave
Helena, MT 59620
(406)444-4009
kmoser2@mt.gov

Attorneyfor Applicant
Intervenor-Defendant
State ofMontana



                    UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF MONTANA
                              GREAT FALLS DIVISION

UPPER MISSOURI WATERKEEPER,                          Case No. 4:20-cv-00027-BMM


                     Plaintiff,
                                                     BRIEF IN SUPPORT OF
       V.                                            STATE OF MONTANA,
                                                     DEPARTMENT OF
UNITED STATES ENVIRONMENTAL                          ENVIRONMENTAL
PROTECTION AGENCY and ANDREW                         QUALITY’S UNOPPOSED
                                                     MOTION TO INTERVENE
WHEELER,Administrator, United States
                                                     AS DEFENDANT
Environmental Protection Agency,

                     Defendants.


                                  INTRODUCTION


       Applicant for Intervention, State of Montana, Department of Environmental

Quality, files this Brief in support of its unopposed motion to intervene, pursuant to

Rule 24, Federal Rules of Civil Procedure, as Intervenor-Defendant. Montana,

Montana’s Brief in Support of Unopposed Motion to Intervene                             1
         Case 4:20-cv-00027-BMM Document 24 Filed 06/05/20 Page 2 of 12



through its regulatory agency the Montana Department of Environmental Quality

(“DEQ”), exercises regulatory authority over Montana’s waters and implements

the Federal Water Pollution Control Act(“Clean Water Act”), 33 U.S.C. § 1251 et

seq., in cooperative partnership with the United States Environmental Protection

Agency (“EPA”). DEQ administers the Montana Water Quality Act at Title 75,

Chapter 5, Montana Code Annotated(“MCA”). See Mont. Code Ann. § 75-5-211

(2019).

          Montana enacted, and EPA approved, administrative rules containing non

severability provisions. See Admin. R. Mont. 17.30.619(2) and 17.30.715(4).

These rules were adopted following the State’s formal rulemaking process and

were adopted under the authority of the Montana Water Quality Act. Plaintiff seeks

to vacate EPA’s approval of these rules. See Complaint for Declaratory and

Injunctive Relief 15 (March 31, 2020),(Doc.l). A judgment granting the relief

requested would prevent Montana’s water quality standards rules from being

applicable under the Clean Water Act. Montana is entitled to intervene because it

has a unique interest in the subject matter of the case, its ability to protect that

interest would be impaired absent party status entitling it to appeal an adverse

decision, and it is the only entity able to adequately represent the interests of the

State.




Montana’s Brief in Support of Unopposed Motion to Intervene                             2
        Case 4:20-cv-00027-BMM Document 24 Filed 06/05/20 Page 3 of 12



        Alternatively, Montana should be granted permissive intervention as its

interest in defending its water quality standards rules is specifically recognized as a

protectable interest by Rule 24(b)(2), Fed. R. Civ. P.

                                     ARGUMENT


   I.      Montana is entitled to Intervene under Rule 24(a), Fed. R. Civ. P.

        An applicant seeking to intervene as a matter of right must meet four

elements:(1)the application must be timely;(2)the applicant must claim a

 significant protectable interesf’relating to the property or transaction which is the

subject of the action;(3)the applicant must be so situated that the disposition of

the action may impair or impede its ability to protect that interest; and (4)“‘the

existing parties may not adequately represent the applicant's interest.
                                                                       999

                                                                             Citizensfor

Balanced Use v. Mont. Wilderness Assn., 647 F.3d 893,897(9th Cir. 2011)(citing

Prete v. Bradbury, 438 F.3d 949,954(9th Cir. 2006)). Although the applicant

bears the burden of proof on the four elements, the Ninth Circuit broadly construes

the requirements in favor of intervention. Id. Furthermore, a court’s review is to be

driven by practical considerations, as opposed to technical distinctions. Southwest

Ctr.for Biological Diversity v. Berg, 268 F.3d 810, 818 (9th Cir. 2001).

        Montana meets the standards for intervention as a matter of right. As a

threshold matter, this motion is timely. The test for timeliness requires examination

of the stage of proceedings in which the applicant seeks to intervene, the possible


Montana’s Brief in Support of Unopposed Motion to Intervene                          3
        Case 4:20-cv-00027-BMM Document 24 Filed 06/05/20 Page 4 of 12



prejudice to existing parties, and the reasons for any delay in moving to intervene,

if any delay be shown. United States v. Alisal Water Corp., 370 F.3d 915, 921 (9th

Cir. 2004). EPA’s Answer was filed today.(Doc. 21). Furthermore, there is no

prejudice to any party resulting from the timing of Montana’s motion. Plaintiffs

statement that it does not oppose Montana’s intervention and Defendants’

statement that they do not oppose Montana’s intervention acknowledge that the

motion presents no potential to prejudice their interests or otherwise hinder the

judicial process herein.

       Regarding the significant protectable interest factor, an applicant has such an

interest if it demonstrates an interest protected by some law and a relationship

between that interest and the subject matter of the litigation. California ex rel.

Lockyer v. United States, 450 F.3d 436,441 (9th Cir. 2006)(citation omitted). The

Clean Water Act established a cooperative relationship between the states and EPA

in acting to improve the health of all waters in which the states exercise significant

discretion. Arkansas v. Oklahoma, 503 U.S. 91, 101 (1992). Montana, in exercising

its state role, adopted the challenged rules on July 25, 2014. 15 Mont. Admin. Reg.

1815(Aug. 7, 2014). EPA approved Admin. R. Mont. 17.30.619(2) and

17.30.715(4) on February 24, 2020. While EPA plays an important role in the

approval of state water quality standards, courts have nonetheless recognized that

states have the primary role in establishing water quality standards under Section


Montana’s Brief in Support of Unopposed Motion to Intervene                          4
        Case 4:20-cv-00027-BMM Document 24 Filed 06/05/20 Page 5 of 12



303 of the Clean Water Act. City ofAlbuquerque v. Browner, 97 F.3d 415,425

(10th Cir. 1996)(citing Aa/. Res. Def. Council, Inc. v. EPA, 16 F.3d 1395, 1401

(4th Cir. 1993)). This is an action challenging EPA’s approval, under 33 U.S.C. §

1313, of Montana’s water quality standards. Plaintiff seeks to vacate EPA’s

approval of the non-severability provisions at Admin. R. Mont. 17.30.619(2) and

Admin. R. Mont. 17.30.715(4), which would prevent these rules from being

considered applicable under the Clean Water Act.

       Because of EPA’s February 24, 2020 disapproval of Montana’s general

nutrient standards variance and Montana’s self-executing non-severability

provisions, the narrative nutrient standards found at Admin. R. Mont. 17.30.637

and the nondegradation rule at Admin. R. Mont. 17.30.715(l)(h) are now effective

for state waters once subject to the numeric nutrient standards at DEQ Circular-

12A and the nonsignificant criteria at Admin. R. Mont. 17.30.715((l)(f). Montana

has the primary role to ensure that pollutants discharged into state waters do not

violate the now effective requirements. Montana clearly has a unique and

significantly protectable interest in the subject matter of the action. Not only

would Montana’s adopted rules be ineffective for Clean Water Act purposes

should Plaintiff obtain the relief sought, but enforcement of the standards in

Montana, whatever they are, falls within Montana’s jurisdiction, and so Montana

has a unique interest in this case. This unique interest is established by law and is


Montana’s Brief in Support of Unopposed Motion to Intervene                          5
       Case 4:20-cv-00027-BMM Document 24 Filed 06/05/20 Page 6 of 12



the subject matter of the present litigation. Montana’s right to establish and enforce

its water quality standards is directly at issue as well as its interests as a sovereign

over its water resources. Furthermore, Montana has primacy to implement the

discharge permitting program pursuant to Section 402 of the Clean Water Act, 33

U.S.C. § 1342. Montana implements water quality standards through its discharge

permitting program, along with related Clean Water Act requirements. See Mont.

Admin. R. 17.30.1301.


      Montana is also clearly situated such that the disposition of the action may

impair or impede its ability to protect its jurisdiction under state law, including its

ability to carry out the State’s responsibilities under the Clean Water Act. Only

Montana can represent the interests of the State and thereby fulfill its principal role

in the water quality standards adoption process. See Pennaco Energy, Inc. v. EPA,

692 F. Supp. 2d 1297, 1309(D. Wyo. 2009)(describing EPA’s role in water

quality standards adoption as “limited” in contrast to states). EPA has an interest

and role under the Clean Water Act distinct from Montana; and, while it is

presumed EPA will adequately represent federal interests, Montana maintains an

important constitutional role as a state to maintain and exercise its jurisdiction over

its waters. Montana enacted its water quality standards under valid state laws and

is entitled to defend them, including the regulatory certainty provided thereby.




Montana’s Brief in Support of Unopposed Motion to Intervene                           6
        Case 4:20-cv-00027-BMM Document 24 Filed 06/05/20 Page 7 of 12



       As a practical matter, if Montana is not a party hereto, it cannot petition for

rehearing and/or appeal any adverse decision impairing its standards. Whether the

EPA would vigorously defend any adverse ruling, or seek to settle and waive the

right to appeal cannot be known at this time. Montana is entitled to intervene at

this time to protect against that contingency, as well as the possibility that EPA

might defend on different grounds, or only partially. Though Montana could

alternatively participate as an amicus, such status is insufficient protection as it

provides no right to seek a rehearing. Day v. Apoliona, 505 F.3d 963, 965 (9th Cir.

2007), or appeal. United States v. City ofLos Angeles, 288 F.3d 391,400(9th Cir.

2002). It is Montana whieh will suffer the regulatory uneertainty and burden of

moving forward under some alternate regulation should the current standard be

struck down. Montana unquestionably “would be substantially affected in a

practical sense by the determination” herein, see Citizensfor Balanced Use, 647

F.3d at 898, and is entitled to intervene.

      Lastly, EPA cannot adequately represent Montana’s interests. The federal

government here defends its own actions and Montana as a separate sovereign has

a right to defend hers. The Ninth Circuit has acknowledged that federal and state

defendants defending a law may have serious differences of legal reasoning

regarding why the law must be upheld, and one defendant’s construction can be

detrimental to the interest of a co-sovereign. California ex. Rel. Lockyer, 450 F.3d


Montana’s Brief in Support of Unopposed Motion to Intervene                            7
          Case 4:20-cv-00027-BMM Document 24 Filed 06/05/20 Page 8 of 12



at 444. While EPA obviously has an interest in defending its action in approving

Montana’s standards, it is Montana’s standards ultimately at issue here. Montana

must protect its sovereign interest and its right to establish and enforce its water

quality standards. Montana has the primary burden of implementing its standards

and would suffer significant regulatory uncertainty if its standards are not upheld.

It is not clear now what EPA’s position would be if the non-severability provisions

are struck, and this uncertainty alone is sufficient to show the inadequacy of EPA’s

representation. See Citizensfor Balanced Use, 647 F.3d at 898 (stating applicant’s

burden to show inadequate representation minimal and satisfied if shown the

representation of its interests “may” be inadequate).

         Under these circumstances, Montana is entitled to intervene as a matter of

right to protect its distinct sovereign interests.

   11.      Alternatively, Montana should be allowed Permissive Intervention
            under Rule 24(b)(2), Fed. R. Civ. P., because claims and defenses in
            this matter are based upon a statute it administers and a regulation
            made under this statute.


         Alternatively, Montana should be allowed to intervene permissively as Rule

24(b)(2), Fed. R. Civ. P., describes exactly Montana’s interest in this case:

         On timely motion, the court may permit a federal or state
         governmental officer or agency to intervene if a party’s claim or
         defense is based on:(A)a statute or executive order administered by
         the officer or agency; or(B)any regulation, order, requirement, or
         agreement issued or made under the statute or executive order.



Montana’s Brief in Support of Unopposed Motion to Intervene                            8
        Case 4:20-cv-00027-BMM Document 24 Filed 06/05/20 Page 9 of 12



The challenged rule is a water quality standards regulation enacted and

administered by DEQ and made pursuant to Sections 75-5-201, 301, 303,

MCA. Montana, through DEQ,primarily implements its water quality

standards through the administration of its discharge permitting program, as

well as through its extensive work in the monitoring and assessment of state

waters under Sections 303(d) and 305(b) of the Clean Water Act, 33 U.S.C.

§§ 1313(d), 1315(b).

      Should the Court conclude Montana is not entitled to intervene as of right.

the Court should grant Montana permissive intervention under this subsection of

the rule, in accordance with the clear intent of Rule 24(b)(2), Fed. R. Civ. P.



                                    CONCLUSION


      The State of Montana is entitled to intervene as of right to defend its rules

challenged herein. As a sovereign state with jurisdiction over its waters, its interest

is separate from that of the Defendant EPA, and only full party status can protect

Montana’s right to appeal should that prove necessary. The case has just been

filed, there is no prejudice, and Montana’s intervention is unopposed.

Alternatively, Montana should be granted intervention permissively under Rule

24(b)(2), Fed. R. Civ. P.




Montana’s Brief in Support of Unopposed Motion to Intervene                           9
       Case 4:20-cv-00027-BMM Document 24 Filed 06/05/20 Page 10 of 12



              Respectfully submitted this 5*^ day of June, 2020.


                                   STATE OF MONTANA
                                   Montana Department of Environmental Quality

                                                            1
                                   By:
                                          Kurt       oser

                                          Special Assistant Attorney General




Montana’s Brief in Support of Unopposed Motion to Intervene                      10
       Case 4:20-cv-00027-BMM Document 24 Filed 06/05/20 Page 11 of 12



                           CERTIFICATE OF SERVICE


      I hereby certify that I caused a true and accurate copy of the foregoing

document to be mailed, first class postage paid to:




          Jenny K. Elarbine                           Alan D. Greenberg
                                               Environmental Defense Section
  Earthjustice Legal Defense Fund
         313 East Main Street                         Environmental and
                                                  Natural Resources Division
     Bozeman, MT 59715-6242
                                                  El.S. Department of Justice
                                                   999 18* Street, Suite 370
          Ashley N. Bennett                           Denver, CO 80202
     NORTHWEST OFFICE OF
          EARTHJUSTICE                                   Kurt G. Alme

    810 Third Avenue, Suite 610                     United States Attorney
                                                      District of Montana
         Seattle, WA 98104
                                                 901 Front Street, Suite 1100
                                                     Helena, MT 59626
          Janette K. Brimmer
          EARTHJUSTICE
   705 Second Avenue, Suite 203
     Seattle, WA 98104-1711




                                                              7
Dated: June 5, 2020
                                         I^rtR,      oser

                                         Special Assistant Attorney General
                                         Attorneyfor Applicant
                                         Intervenor-Defendant State ofMontana




Montana’s Brief in Support of Unopposed Motion to Intervene                      11
       Case 4:20-cv-00027-BMM Document 24 Filed 06/05/20 Page 12 of 12



                        CERTIFICATE OF COMPLIANCE


      Pursuant to L.R. 7.1 (d)(2), I certify that this brief is printed with a

proportionately spaced Times New Roman text typeface of 14 point; is double

spaced, except for any footnotes and for quoted and indented material; and the

word count calculated by Microsoft Word for Windows for this brief is 1,904

words, exeluding caption, certificate of serviee, and certificate of complianee.



                                          Kmrt R     oser

                                          Special Assistant Attorney General

                                         Attorneyfor Applicant
                                         Intervenor-Defendant State ofMontana




Montana’s Brief in Support of Unopposed Motion to Intervene                        12
